Citation Nr: 1828125	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO. 14-40 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a stomach disorder and digestive disorder, claimed as gastroesophageal reflux disease (GERD), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina. 

3.  Entitlement to service connection for degenerative joint disease (DJD) of the right foot, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

4.  Entitlement to service connection for hypertension, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

5.  Entitlement to service connection for arthritis of the acromioclavicular (AC) joint of the right shoulder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

6.  Entitlement to an initial rating in excess of 70 percent for a major depressive disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from December 1967 to January 1970.  Service personnel records show that she was stationed at Camp Lejeune from March 25, 1968, to May 3, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, a December 2013 rating decision granted service connection for a major depressive disorder which was assigned an initial 10 percent rating, effective September 27, 2012 (date of receipt of claim) but denied service connection for PTSD.  However, an October 2014 rating decision granted a retroactive increase to 70 percent for the major depressive disorder, effective September 27, 2012.  

An October 2014 rating decision, in pertinent part, denied service connection for stomach and digestive problems.  

A May 2015 rating decision confirmed and continued the 70 percent rating for a major depressive disorder, and confirmed and continued the denial of service connection for stomach and digestive problems, now also claimed as GERD.  It also denied service connection for DJD of the right foot; for hypertension; and for arthritis of the AC joint of the right shoulder.  That rating decision also granted a total disability rating based on individual unemployability due to service-connected disabilities (premised solely upon the Veteran's only service-connected disability of a major depressive disorder) and granted basic eligibility to Dependents' Educational Assistance benefits under 38 U.S.C. chapter 35, all retroactive to September 27, 2012.  

In VA Form 9s in November 2014 and March 2017 the Veteran requested the opportunity to testify at a Board videoconference.  By letter of April 20, 2017 the Veteran was notified that she was placed on the list of those desiring a Board videoconference.  In VA Form 21-4138, Statement in Support of Claim, received on June 8, 2017, the Veteran continued her request for a videoconference.  

By letter dated November 7, 2017, the Veteran was scheduled for a Board videoconference to take place on December 12, 2017.  However, by letter dated December 12, 2017, the Veteran's representative stated that the Veteran wished to cancel the videoconference and have her claims decided on the basis of the evidence of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune from March 25, 1968, to May 3, 1968 but she does not have a disability which is presumptively due to exposure to contaminated water during that time.  

2.  There is no corroborating evidence of the Veteran's alleged PTSD stressor which reportedly consists of her extreme fear of being made to enter a swimming pool during training in the Marine Corps.  

3.  A chronic stomach disorder and digestive disorder, including GERD, is first shown more than four decades after service and is unrelated to any event or occurrence during service and is not caused or aggravated her service-connected major depressive disorder.  

4.  DJD of the right foot is first shown more than four decades after service and is unrelated to any event or occurrence during service and is not caused or aggravated her service-connected major depressive disorder. 

5.  Hypertension is first shown more than four decades after service and is unrelated to any event or occurrence during service and is not caused or aggravated her service-connected major depressive disorder. 

6.  Arthritis of the right AC joint is first shown more than four decades after service and is unrelated to any event or occurrence during service and is not caused or aggravated her service-connected major depressive disorder.  

7.  The preponderance of the evidence shows that the Veteran's major depressive disorder is productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

2.  The criteria for service connection for a stomach disorder and digestive disorder, claimed as GERD, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  

3.  The criteria for service connection for DJD of the right foot are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

5.  The criteria for service connection for arthritis of the AC joint of the right shoulder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

6.  The criteria for an initial rating in excess of 70 percent for a major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 3.102, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by several letters sent to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are VA treatment records and information from private treating sources.  She has been afforded VA examinations during the course of this appeal but she declined to testify in support of her claims.  

In VA Form 9 received on November 19, 2014 the Veteran requested a new VA examination as to her claim for service connection for PTSD, stating that a VA examiner's negative opinion had overlooked VA outpatient treatment (VAOPT) diagnoses of PTSD, and had made contradictory conclusions.  However, more recently, when she withdrew her request for a videoconference, she requested that her claims be decided on the basis of the evidence of record.  Accordingly, the Board finds that VA satisfied its duties to notify and assist the Veteran in this case. 

Law and Regulations Governing Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in- service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, such as arthritis and essential hypertension, if such diseases are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. 

For chronic diseases listed under 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.  If a condition noted during service is not shown to be chronic, or if a diagnosis of chronicity is legitimately questioned, then a showing of continuity to symptomatology after service is required for service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Lay evidence is competent as to factual matters of which there is first-hand knowledge and may establish the presence of observable symptoms that are not medical in nature, see Barr, 21 Vet. App. at 307; Washington, 19 Vet. App. at 368, and 38 C.F.R. § 3.159(a)(2), but not competent to establish that which requires specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 38 C.F.R. § 3.159(a)(1).  

As to issues involving either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time supported by a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Lay evidence is not competent to provide evidence as to complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

Service connection for PTSD

For claims for service connection for PTSD the record must include (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304.

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an inservice personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Additionally, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.  

Background

The December 1967 enlistment examination for entrance into the Marine Corps was negative, and there was no pertinent history or complaints reported in an adjunct medical history questionnaire.  In January 1968 she reported that when not taking iron pills she became very nervous, tired, and dizzy.  In October 1968 she reported being occasionally depressed and during some episodes she had suicidal ideation, but there was current no evidence of depression.  No psychiatric diagnosis was indicated but she was to be seen in short-term therapy.  She was seen for such therapy on two occasions in October 1968, once in December 1968, and again in July 1969.  The December 1969 examination for separation from service was negative.  

In the Veteran's original VA claim for service connection in September 2012 she reported that PTSD had begun in January 1968, due to inservice personal trauma, and she began getting treatment in July 2012 through VA.  

Of record are receipts reflecting the Veteran's having had and initial neuropsychiatric evaluation in May 2005 by Dr. C. Marshall and had had private individual therapy in March and April 2006 due to major depression.  

Attached to an April 2013 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, is the Veteran's handwritten statement that during basic training she had not been able to enter a pool when instructed to do so and when it came her time she became hysterical, crying and screaming, while pleading not to have to enter the pool.  She believed that if she entered the pool she would die.  Although drill instructors threatened her, she lost consciousness due to extreme fear.  She had never discussed this incident until she sought VA treatment in July 2012.  

On VA psychiatric examination in December 2012 the examiner reported, at one point in the report of that examination, that the Veteran had a diagnosis of PTSD that conformed to DM5-S criteria. The Veteran stated that during service she had been requested to get in a swimming pod to evaluate her swimming ability.  She stated she remembered members in her platoon getting into the water, and the leadership was shouting and yelling at her to get in too.  She indicated she was the last person in the water.   They had continued to shout at her while she held on a wall, but could not remember what happened afterwards.  She believed that they would have let her drown.  Her rationale for this thought was an incident that occurred 8 years prior to this which was not related to military service.  They dragged her in water while she was screaming, but she could not recall what happened thereafter.  She did not have a memory of nearly drowning.  She had diagnosed herself as having PTSD because she had excessive sleeping, and she felt depressed and anxious.  

The examiner stated that the stressor was not related to the Veteran's fear of hostile military or terrorist activity, or a personal assault but met criterion A, i.e., directly experiencing the traumatic event and it was  adequate to support a  diagnosis of PTSD.  

The examiner opined that the Veterans symptoms met the criteria for a diagnosis of a recurrent major depressive disorder, moderate, which was at least as likely incurred in or caused by military service in light of her brief psychiatric treatment noted in her STRs and her statement.  However, the examiner opined that the Veterans symptoms failed to meet DSM-IV or DSM-V criteria for PTSD.  Regarding reported stressor, there was no clear evidence in her claim file to substantiate the stressor.  

Numerous VA outpatient treatment (VAOPT) records in 2013 indicate that the Veteran had symptomatology associated with PTSD.  

In a March 2014 letter to the then VA Secretary the Veteran pointed to what appeared to be contradictory statements in the report of the 2012 VA psychiatric examination, i.e., the indication that she had a diagnosis of PTSD, as compared to the examiner's explanation that she did not.  Also, the report mentioned an incident that occurred 8 years prior to her service that related to her fear of being forced to go into a pool during basic training, but in fact this referred to the murder of "Emmett Till" which had occurred only 13 years before her enlistment.  

A January 23, 2015 VA Mental Health OPT record reflects that while in boot camp, the Veteran suffered a humiliating and degrading experience during training.  The swimming pool trauma and subsequent psychotic dissociative breakdown initiated a life-long battle against depression and despair.  Her depression continued to have a significant negative impact on her ability to cope with everyday life events.  Given the chronic, ongoing nature of her symptoms, her treating physician opined that she would require medication for the rest of her life for her service-connected depression.  Her current Global Assessment of Functioning (GAF) score was 45.  

On VA psychiatric examination in May 2015, upon review of Veteran's mental health notes, and current abbreviated interview with Veteran, the Veteran appeared to experience some personality disorder traits which could also be significantly negatively impacting her interpersonal and occupational functioning.  She had been recommended for Dialectic Behavior Therapy which could be highly effective for individuals with a borderline personality disorder.  

Analysis

Initially, the Board notes that the Veteran's medical history is well documented in the record on appeal.  Both inservice and post-service treatment records indicate that the Veteran very possibly has a personality disorder, which is considered to be developmental in nature and is not the proper subject of a grant of service connection.  See 38 C.F.R. § 3.303(c).  The Veteran had repeatedly related what she considers to be a stressor as the cause of her claimed PTSD, which consists of the efforts of others, during training, to enter a swimming pool and her extreme emotional reaction and fear to this, to include a fear that those training her would let her die.  However, it must be noted that, first, this reaction is not inconsistent with the existence of a personality disorder and, second, that there is no corroboration from any source that this incident occurred.  In fact, when she was referred for therapy during service she made no mention of any such incident.  Her having been referred for therapy during service is consistent with her having had either a personality disorder or her now service-connected major depressive disorder and this fact simply cannot be extrapolated even further to be considered proof that she had then or has now PTSD.  

While the Veteran may well be convinced that she had PTSD, and has reported her symptoms of depression, which are consistent with her service-connected major depressive disorder, as being proof of the correctness of her self-diagnosis of PTSD, "PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (comparing the relative impact of the provisions of 38 C.F.R. § 3.304(f) and the competency of lay evidence as set forth in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007 and Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006)).

There are, as the Veteran has pointed out, VAOPT records which indicate that she had PTSD, and it is some of these same records which reflect that she had made her own self-diagnosis of PTSD.  However, these records are premised upon the Veteran's having had her reported stressor and, again, the Board observes that there is no corroboration of such a stressor.  This was the basis for the only medical opinion of record in concluding that she does not have PTSD.  While the Veteran is correct that one portion of the report of that VA psychiatric examination does indicate that she had PTSD, when the examination report is ready in its entirety, the only fair interpretation is that the conclusion of the examiner was that the Veteran did not have PTSD.  While the Board recognizes that the Veteran had been treated for psychiatric purposes even before she began receiving VA mental health treatment there are no private clinical records which reflect a diagnosis of PTSD.  

Thus, the Board finds that the negative VA medical opinion, rendered after a review of the evidence of record, is the most probative evidence as to whether the Veteran has PTSD.  That opinion being negative, the Board must conclude that the preponderance of the evidence is against the claim of service connection for PTSD and, so, there is no doubt to be resolved in favor of the Veteran.  Nevertheless, the Board will point out that for the purpose of evaluating the severity of her service-connected major depressive disorder, the Board will not attempt to parse out the symptoms of that disorder from any nonservice-connected psychiatric disorder, to include a personality disorder if it exists, for rating purposes.  

Camp Lejeune

The Veteran's service personnel records show that she was stationed at Camp Lejeune from March 25, 1968, to May 3, 1968.  

Effective March 14, 2017, VA published a final rule establishing a life-time presumption that established a presumption for veterans, former reservists, and former National Guard members, who served at Camp Lejeune for no less than 30 days (consecutive or nonconsecutive), as documented by military orders or other official service department records, from August 1, 1953, to December 31, 1987 that have been diagnosed with any of eight associated diseases, are presumed to have incurred or aggravated a listed disease in service for purposes of entitlement to VA benefits when it manifests at any time after qualifying service on the basis of presumed exposure to contaminated water.  The eight (8) diseases are (1) kidney cancer; (2) liver cancer; (3) non-Hodgkin's lymphoma; (4) adult leukemia; (5) multiple myeloma; (6) Parkinson's disease; (7) aplastic anemia and other myelodysplastic syndromes; and (8) bladder cancer.  82 Fed.Reg. 4173 - 4183 (Jan. 13, 2017); 38 C.F.R. § 3.307(a)(7), 3.309(f)

Under this presumption, affected former reservists and National Guard members that have the requisite service and have been diagnosed with any of the eight presumptive diseases are considered to have been were disabled during the relevant period of service for purposes of establishing active military service for benefits purposes and to have veteran status for purposes of entitlement to some VA benefits.  82 Fed.Reg. 4173 - 4183 (Jan. 13, 2017); cf. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (holding that service connection is warranted for disease or injury during active duty for training (ACDUTRA) but only for injury, and not disease, incurred during inactive duty for training (INACDUTRA). 

This amendment presumes exposure to contaminants in the water supply at Camp Lejeune for all active duty, reserve, and National Guard personnel who served for no less than 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning August 1, 1953, and ending on December 31, 1987.  This presumption specifically allows former reservists and National Guard members to establish veteran status by presuming that a covered disease was incurred in the line of duty and was disabling during a period of qualifying service.  82 Fed.Reg. 4173 - 4183 (Jan. 13, 2017).  

Nothing in this regulation requires a condition associated with exposure to contaminants in the water supply at Camp Lejeune to manifest within a certain period of time following service.  82 Fed.Reg. 4173 - 4183 (Jan. 13, 2017).  

Without evidence in official service department records documenting official orders or assignment to serve, either in an individual capacity or as part of a larger unit, at Camp Lejeune, a claimant does not meet the evidentiary standard for presumptive service connection.  82 Fed.Reg. 4173 - 4183 (Jan. 13, 2017).

Without the requisite 30 days (consecutive or nonconsecutive) of service at Camp Lejeune, including those who allege exposure aboard amphibious vessels without military orders or other official service department records reflecting assignment to serve at Camp Lejeune, may still establish service connection for any disease or disability on a direct basis.  Direct service connection for any disease alleged to have been caused by the contaminants in the water supply at Camp Lejeune requires evidence of a current disease or disability, evidence of exposure to contaminated water at Camp Lejeune, and a medical nexus between the two, supported by a sufficient medical explanation.  82 Fed.Reg. 4173 - 4183 (Jan. 13, 2017).  

In this case, the service records confirm that the Veteran served at Camp Lejeune during the requisite time frame and that she served for more than 30 days.  However, none of the disabilities for which service connection is claimed falls within the eight (8) listed diseases listed as being presumed to have been due to or the result of inservice exposure to contaminated water at Camp Lejeune.  Thus, service connection for the claimed disabilities is not warranted on the basis of the presumption of service connection provided for veterans that served for 30 or more days from August 1, 1953, to December 31, 1987.  The matters of entitlement to service connection on the basis of direct, inservice incurrence or presumptive service connection on the basis of being a chronic disease, as well as service connection on the basis of being due to or aggravated by the Veteran's service-connected psychiatric disorder will be discussed below.  

Service connection for a stomach disorder and digestive disorder, claimed as GERD

Background

The STRs show that the December 1967 enlistment examination for entrance into the Marine Corps was negative.  In January 1968 the Veteran's complaints included constipation.  In February 1968 she requested a laxative, and reported that her stomach was upset.  She was given Maalox and Ducolax.  In November 1969 the Veteran complained of back pain, fever, and gastritis.  The December 1969 examination for separation from service was negative.  

VAOPT records since 2013 reflect treatment of the Veteran for GERD.  

On VA examination in February 2015 the Veteran's claim file was reviewed.  As to the claim for service connection for a digestive disorder, including GERD, the examiner reported that the Veteran had been diagnosed with GERD.  It was reported that "[t]he Veteran state[d] she began having problems with reflux around 2014" and was diagnosed with GERD at a VA Clinic and given medication.  It was reported that she had pyrosis (heartburn), reflux, and regurgitation.  No diagnostic imaging studies or other diagnostic procedures were performed.  

The examiner opined that the claimed stomach and digestive disorder, including GERD, was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The rationale was that the Veteran fell into several categories that can increase the risk for GERD.  In support of this citation was made to a website, i.e., http://www.mayoclinic.org/diseases-conditions/gerd/basics/risk-factors/con-20025201.  

The examiner also opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected psychiatric disorder.  The rationale was that there was insufficient evidence in medical literature to support any correlation between the pathophysiology of GERD and a major depressive disorder.  

In January 2017 an addendum opinion was obtained addressing the question of aggravation of the claimed disorder by the service-connected major depressive disorder.  It was opined that it was less likely than not that the claimed stomach disorder and digestive disorder, claimed as GERD, was aggravated beyond its natural progression by the service-connected major depressive disorder.  The rationale was that there was no medical record evidence to indicate otherwise and there was no pathophysiologic relationship or mechanism of action for cause or aggravation.  


Analysis

The Veteran did have acute and transitory gastrointestinal complaints during service but no chronic gastrointestinal disorder was diagnosed during service and the examination for service discharge was negative for any gastrointestinal disorder.  Thereafter, the record is negative until a time decades after her military service.  Further, the Veteran has not reported having had continuous gastrointestinal symptoms since service.  Rather, as was noted by the 2015 VA examiner she first began having problems with GERD in about 2014, a time more than four (4) decades after military service.  That same examiner rendered the only medical opinion on file as to the etiology of the GERD and concluded that it was less likely than not incurred or caused by service and less likely than not due to her service-connected psychiatric disorder.  In this regard, in VA Form 21-526EZ, Application For Disability Compensation, received on November 19, 2014 the Veteran asserted that GERD was secondary to her service-connected major depressive disorder.  However, she did not offer any medical evidence, or even any theory, as to the mechanism for such causation.  Whereas, the VA examiner stated that there was no correlation between the pathophysiology of GERD and her psychiatric disorder, and this was the same rationale for the 2017 addendum opinion that the psychiatric disorder had not aggravated her claimed GERD.  

Thus, the Board finds that the negative VA medical opinion, rendered after a review of the evidence of record, is the most probative evidence as to the etiology of the Veteran's GERD.  That opinion being negative, the Board must conclude that the preponderance of the evidence is against the claim of service connection for GERD and, so, there is no doubt to be resolved in favor of the Veteran.  

Service connection for DJD of the right foot

Background

The STRs are negative for any symptoms, signs, complaints, history, treatment or diagnosis of any disability of the Veteran's right foot, including DJD.  The December 1969 examination for separation from service was negative.  

VAOPT records since 2013 reflect treatment of the Veteran for right foot pain.  Also, these show that she had bilateral pes planus and a bunion of the right hallux valgus.  

VA X-rays in November 2014 revealed hallux valgus with degenerative changes of the metatarsophalangeal joint of the great toe, and pes planus.   

On VA examination in February 2015 the Veteran's claim file was reviewed.  As to the claim for service connection for a right foot disorder, the examiner reported that the diagnosis was bilateral hallux valgus, and right hallux rigidus, as well as DJD of the right foot.  It was reported that "[t]he Veteran state[d] she began developing pain to her bilateral feet around 2014."  A VA podiatrist had given her shoe inserts which helped relieve her pain.  She had pain on use of both feet.  She had pain in both feet upon weight-bearing.  It was reported that imaging studies had confirmed arthritis of the right foot.  It was reported that "[t]he Veteran's service treatment records show[ed] imaging of the right foot with degenerative changes in the right great toe."  

The examiner opined that the claimed DJD of the right foot was less likely than not proximately due to or the result of the Veteran's service connected psychiatric disorder.  The rationale was that there was insufficient evidence in medical literature to support any correlation between the pathophysiology of arthritis and major depressive disorder.  

In January 2017 an addendum opinion was obtained addressing the question of aggravation of the claimed disorder by the service-connected major depressive disorder.  It was opined that it was less likely than not that the DJD of the right foot was aggravated beyond its natural progression by the service-connected major depressive disorder.  The rationale was that there was no medical record evidence to indicate otherwise and there was no pathophysiologic relationship or mechanism of action for cause or aggravation.  


Analysis

Initially, the Board notes that the report of the February 2015 VA examination stated that that STRs included imaging which document degenerative changes in the Veteran's right great toe.  However, as reported above, a careful review of the STRs shows that this is not the case.  Rather, the STRs are negative for the existence of any imaging studies other than simple chest X-rays.  Thus, this 2015 report of the Veteran's having had degenerative changes of the right great toe during service is clearly and indisputably rebutted by the information and evidence contained in the actual STRs.  Indeed, the Veteran conceded at this VA examination that she first developed pain in 2014 and, significantly, it was not limited to merely the right foot but was in both feet.  Consequently, the evidence is clear that not only was DJD of the right foot not present during service but it did not manifest until decades after service and that the is no continuity of symptomatology after service.  

In VA Form 21-526EZ, Application For Disability Compensation, received on November 19, 2014 the Veteran asserted that arthritis of the right foot was secondary to her service-connected major depressive disorder.  However, she did not offer any medical evidence, or even any theory, as to the mechanism for such causation.  Whereas, the VA examiner stated that there was no correlation between the pathophysiology of DJD of the right foot and her psychiatric disorder, and this was the same rationale for the 2017 addendum opinion that the psychiatric disorder had not aggravated her claimed DJD of the right foot.  

Thus, the Board finds that the negative VA medical opinion, rendered after a review of the evidence of record, is the most probative evidence as to the etiology of the Veteran's DJD of the right foot.  That opinion being negative, the Board must conclude that the preponderance of the evidence is against the claim of service connection for DJD of the right foot and, so, there is no doubt to be resolved in favor of the Veteran.


Service connection for hypertension

Background

The December 1967 enlistment examination for entrance into the Marine Corps was negative.  Her blood pressure was 120/78.  She had no pertinent history or complaints reported in an adjunct medical history questionnaire.  In January 1968 her blood pressure was 118/72.  The December 1969 examination for separation from service was negative and her blood pressure was 114/70.  

VAOPT records since May 2013 reflect that the Veteran was to have her blood pressure monitored because she had had elevated blood pressure readings in February 2013.  

On VA examination in February 2015 the Veteran's claim file was reviewed.  As to the claim for service connection for hypertension, the examiner reported that the Veteran had a diagnosis of hypertension.  It was reported that "[t]he Veteran state[d]s she was first diagnosed with [h]ypertension around 2014" and that the diagnosis was made at the VA.  She took medication for hypertension.  

The examiner opined that the claimed hypertension was less likely than not proximately due to or the result of the Veteran's service connected psychiatric disorder.  The rationale was that there was insufficient evidence in medical literature to support any correlation between the pathophysiology of high blood pressure and major depressive disorder. 

 In January 2017 an addendum opinion was obtained addressing the question of aggravation of the claimed disorder by the service-connected major depressive disorder.  It was opined that it was less likely than not that the claimed hypertension was aggravated beyond its natural progression by the service-connected major depressive disorder.  The rationale was that there was no medical record evidence to indicate otherwise and there was no pathophysiologic relationship or mechanism of action for cause or aggravation.  


Analysis

The Veteran had normal blood pressure readings throughout her military service, and there is no evidence of elevated blood pressure within one year of her January 1970 discharge from service.  Thereafter, the record is negative until 2013, a time decades after her military service.  Further, the Veteran has not reported having had continuous hypertension readings or symptoms since service.  

In VA Form 21-526EZ, Application For Disability Compensation, received on November 19, 2014 the Veteran asserted that hypertension was secondary to her service-connected major depressive disorder.  However, she did not offer any medical evidence, or even any theory, as to the mechanism for such causation.  Whereas, the VA examiner stated that there was no correlation between the hypertension and her psychiatric disorder, and this was the same rationale for the 2017 addendum opinion that her psychiatric disorder had not aggravated her claimed hypertension. 

Thus, the Board finds that the negative VA medical opinion, rendered after a review of the evidence of record, is the most probative evidence as to the etiology of the Veteran's hypertension.  That opinion being negative, the Board must conclude that the preponderance of the evidence is against the claim of service connection for hypertension and, so, there is no doubt to be resolved in favor of the Veteran.

Service connection for arthritis of the AC joint of the right shoulder

Background

The STRs are negative for any symptoms, signs, complaints, history, treatment or diagnosis of any disability of the Veteran's right shoulder, including arthritis of the AC joint.  The December 1969 examination for separation from service was negative.  

A VA right shoulder X-ray in November 2014 revealed mild acromioclavicular degenerative changes with inferior marginal spurring of the acromion; mild glenohumeral degenerative changes; and mild irregularity of the greater tuberosity which might relate to prior injury.  

On VA examination in February 2015 the Veteran's claim file was reviewed.  As to the claim for service connection for a right shoulder disorder, the examiner reported that the diagnosis was a bilateral shoulder strain.  The Veteran stated that she began to develop pain to her bilateral shoulders around 2014.  She had been given pain medication by VA and was started on physical therapy but could not complete the session due to pain.  She had flare-ups of bilateral shoulder pain that impacted her ability to lift heavy objects.  On examination she had pain on movement of each shoulder.  It was reported that imaging studies had confirmed arthritis of the right shoulder.  It was reported that "[t]he Veteran's service treatment records show degenerative changes of the shoulder."  

The examiner opined that the claimed arthritis of the right shoulder was less likely than not proximately due to or the result of the Veteran's service connected psychiatric disorder.  The rationale was that there was insufficient evidence in medical literature to support any correlation between the pathophysiology of arthritis and major depressive disorder.  

In January 2017 an addendum opinion was obtained addressing the question of aggravation of the claimed disorder by the service-connected major depressive disorder.  It was opined that it was less likely than not that the claimed arthritis of the AC joint of the right shoulder was aggravated beyond its natural progression by the service-connected major depressive disorder.  The rationale was that there was no medical record evidence to indicate otherwise and there was no pathophysiologic relationship or mechanism of action for cause or aggravation.  

Analysis

The Veteran had no signs, symptoms, complaints, history, treatment or diagnosis of arthritis of the AC joint of the right shoulder during service, and there is no evidence of arthritis of the AC joint of the right shoulder within one year of her January 1970 discharge from service.  Thereafter, the record is negative until 2014, a time decades after her military service.  Further, the Veteran has not reported having had continuous symptoms related to her right shoulder since service.  

In VA Form 21-526EZ, Application For Disability Compensation, received on November 19, 2014 the Veteran asserted that arthritis of the AC joint of the right shoulder was secondary to her service-connected major depressive disorder.  However, she did not offer any medical evidence, or even any theory, as to the mechanism for such causation.  Whereas, the VA examiner stated that there was no correlation between the arthritis of the AC joint of the right shoulder and her psychiatric disorder, and this was the same rationale for the 2017 addendum opinion that her psychiatric disorder had not aggravated her claimed arthritis of the AC joint of the right shoulder. 

Thus, the Board finds that the negative VA medical opinion, rendered after a review of the evidence of record, is the most probative evidence as to the etiology of the Veteran's arthritis of the AC joint of the right shoulder.  That opinion being negative, the Board must conclude that the preponderance of the evidence is against the claim of service connection for arthritis of the AC joint of the right shoulder and, so, there is no doubt to be resolved in favor of the Veteran.

An initial Rating in Excess of 70 percent for Major Depressive Disorder

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

The RO has evaluated the Veteran's service-connected psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434 (Major depressive disorder).  

Under Code 9434, the General Rating Formula for Mental Disorders is to be applied that is provides that a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The Board has also considered that the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   A GAF score of 61 to 70 indicates that the examinee has some mild symptoms; a GAF score of 51 to 60 indicates that the examinee has moderate symptoms; and a GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

However, it would not be until a veteran had a GAF score between 31 and 40 that it would be expected to have some impairment in reality testing or communication, and not until GAF scores from 21 to 30 would a veteran be expected to have behavior which was considerably influenced by delusions or hallucinations, or have serious impairment in communication or judgment.  

However, the Veteran has never had GAF scores which even approximate such severity. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Background

On VA psychiatric examination in December 2012 the examiner reported the Veterans symptoms met the criteria for a diagnosis of a recurrent major depressive disorder, moderate, which was at least as likely incurred in or caused by military service in light of her brief psychiatric treatment noted in her STRs and her statement.  

As to the Veteran's level of occupational and social impairment the best summary was occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran reported she had never been married or had children.  She had been intimate with a man for 22 year.  She did not volunteer for any social organizations, and did not attend church.  She had 2 - 3 friends who she socialized with on occasions.  She had known these friends for approximately 17 - 22 years.  She reportedly was not outgoing with peers, but relationships with her peers were positive.  She had retired as an executive assistance in April 2006 and stated she had been in the profession since the 1980s but had not worked in one continuous job.  She denied any job performance issues or major problems relating to other people.  She stated that she had problems working with authority but that this had never caused any disciplinary problems but did cause her to change jobs frequently.  Years ago she had had suicidal thoughts and in about 1989 she had had anxiety about passing a typing test.  She had been hospitalized in 1981 for psychiatric purposes.  She had begun receiving VA mental health treatment in 2012.  In 2012 she started experiencing symptom of depression when she started having legal problems due to her insurance agent stealing money; 

The Veteran reported that her main symptoms included poor energy and motivation, periods of sadness, a history of suicidal and homicidal thoughts, oversleeping, and feelings of worthlessness.  The depressive episodes had become more intense over 2 weeks or more, and then lessened in degree.  

On mental status examination the Veteran was dressed and groomed appropriately.  She was oriented and presented as claim and coherent.  Her presenting mood was satisfactory.  Her affect was slightly labile and fluctuated frequently, and in the session she cried several times.  She was cooperative and friendly.  Here insight and judgment were within the fair range. She had linear-like thought processes but she did repeatedly explain events on tangents, although they were always logical from the conversation rather than odd or random.  Her rate of speech and tone were within average range.  Her short term and long term memory appeared intact.  She denied suicidal and homicidal ideation at present.  She denied past and current auditory and visual hallucinations.  There was no evidence of delusional thought processes and she denied a history of delusional thoughts.  She was capable of managing her financial affairs.  

In an April 2014 letter Dr. C. Marshall reported having treated the Veteran from May 2005 to June 2005 for depression and anxiety.  At that time the physician had worked in a psychiatric private practice.  

VAOPT records as early as May 2014 noted that the Veteran reported that during service she had been coerced to enter a swimming pool during basic training and numerous VAOPT records since June 2014 show that she reported that this had been the "source of all my problems."  

A January 23, 2015 VA Mental Health OPT record reflects that while in boot camp the Veteran suffered a humiliating and degrading experience during training.  The swimming pool trauma and subsequent psychotic dissociative breakdown initiated a life-long battle against depression and despair.  Her depression continued to have a significant negative impact on her ability to cope with everyday life events.  Given the chronic, ongoing nature of her symptoms, her treating physician opined that she would require medication for the rest of her life for her service-connected depression.  Her current Global Assessment of Functioning (GAF) score was 45.  

A May 18, 2015 VAOPT record shows that the Veteran's longtime friend had passed away.  This, and other VAOPT records show that the Veteran was emotionally fragile and prone to episodes of crying.  

On VA psychiatric examination on May 18, 2015, a VA staff psychologist reported that the Veteran's diagnosis was a moderate recurrent major depressive disorder.  

The examiner stated that it was important to note that the current examination was incomplete due to termination of the examination after approximately 30 minutes.  The examiner had been informed of Veteran's "fragile" emotional state prior to examination.  Upon initial stages of examination, Veteran exhibited mood lability alternating between anger and crying spells.  The examiner informed Veteran that the examination could be re-scheduled in the future in order to prevent current exacerbation of her emotional distress.  She initially responded with statement of "I don't even need to be here.  Did you not read Dr. Gray's note.  He is my treating physician and he says I cannot work.  I don't know why you even have to talk to me.  This is causing me way too much stress."  The Veteran appeared to be fixated on the examiner being referred to Dr. Gray's note and on Dr. Gray's assessment of her occupational functioning.  She was provided additional time to regain her composure and she would respond with "I am here just ask me what you need to ask."  However, upon continuing interview, she would again exhibit anger or crying spells.  The examiner offered her the opportunity to continue current examination with a different psychologist in order to help her feel less anxious and increase her comfort levels.  She declined to be seen by a different psychologist for an examination.  She continued to exhibit emotional distress and began to experience shortness of breath.  At that point, the examiner called for a nurse to assess Veteran's physical health.  The examination was terminated at that point by examiner.  The examiner escorted the nurse, a VA Police Officer, the Veteran and the Veteran's sister (who presented with Veteran to provide emotional support) through office area to elevators where the nurse then took sole charge of Veteran and conducted a physical/medical assessment.  The nurse's note dated 5/18/2015 included the following "(Veteran) conversing with sister and now is joking and laughing report given to assigned nurse and Dr Wolff surrogate for Dr Vo".  

The examiner continued, stating that he was unable to fully assess the Veteran's current level of impairment due to service connected depressive disorder or assess her claim for unemployability.  The examiner read Dr. Gray's note with his recommendation for unemployability.  However, upon review of Veteran's mental health notes, and current abbreviated interview with Veteran, the Veteran appeared to experience some personality disorder traits which could also be significantly negatively impacting her interpersonal and occupational functioning.  She had been recommended for Dialectic Behavior Therapy which could be highly effective for individuals with a borderline personality disorder.  A complete psychological evaluation, with formal personality testing, could be considered in the future in order to obtain greater diagnostic clarification as well as to help with assessment of current level of impairment.  

Analysis

The Veteran has repeatedly pointed to the opinion of her treating VA physician that her service-connected psychiatric disorder precludes her from working.  In this connection, the Board must note that this is the primary reason that she has been awarded a TDIU rating.  She continues to assert that this opinion by her treating VA physician entitles her to a 100 percent schedular rating.  However, the Board must point out that an award of a 100 percent schedular rating would preclude her continued receipt of a TDIU inasmuch as 38 C.F.R. § 4.16(a) provides that a TDIU rating is assigned when a veteran is unable to obtain or retain substantially gainful employment but only if a veteran is not in receipt of a 100 percent schedular rating.  

The U.S. Court of Appeals for the Federal Circuit explained that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116, 117 (Fed. Cir. 2013).  Nevertheless, the regulations require an evaluation be based on the effects of symptoms, not a mere search for a set of particular symptoms, i.e., a psychiatric disability evaluation is based on the effects of symptoms rather than the mere presence of symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a particular disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. at 443.

Initially, the Board notes that the Veteran may have a nonservice-connected personality disorder.  As stated earlier, and after a review of the evidence as a whole, there is no sound basis for attempting to distinguish any of the Veteran's psychiatric symptomatology on the basis of whether it stems from any service-connected acquired psychiatric disorder from any form of a nonservice-connected personality disorder, to include attempting to distinguish social and occupational impairment due to these separate categories of psychiatric disabilities.  In other words, for rating purposes, the Board will consider all of the Veteran's psychiatric symptomatology to be due to service-connected psychiatric disorders and consider all of the Veteran's social and occupational impairment from any form of psychiatric disability, including any form of personality disorder, to be due to service-connected psychiatric disability.  

While the Veteran has had a history of suicidal ideation, significantly this is encompassed in the 70 percent rating which is assigned and, also, the evidence does not show that the Veteran is a persistent danger of hurting herself, which is a criteria for assigning a 100 percent schedular rating.  Moreover, the evidence does not show that the Veteran has had gross impairment in thought processes or communication.  She has not had any, much less persistent, delusions or hallucinations.  There have been no statements or testimony by the Veteran or by anyone else that she has actually experience any genuine auditory or visual hallucinations.  In this connection, if he had true hallucinations or persistent delusions it would be expected that she would have been prescribed anti-psychotic medication at some time in the past, but such is not the case.  

The Veteran has not displayed grossly inappropriate behavior and, likewise, the evidence does not demonstrate that she been intermittently unable to perform activities of daily living. e.g., maintenance of minimal personal hygiene.  Similarly, she has not been disorientation as to time or place.  Moreover, the evidence clearly shows that she has not had memory loss for names of close relatives, own occupation, or own name.  The Board recognizes that the Veteran is emotionally fragile and very labile.  However, her knowing and voluntary refusal to cooperate at the recent examination, which precluded an adequate overall assessment of her psychiatric picture cannot be the basis for the assignment of a higher schedular disability rating.  Indeed, at that examination extensive efforts were made to reschedule the examination for another time or with another examiner and the Veteran refused all such efforts.  Additionally, there is no evidence that she is unable to handle her financial affairs.  

Of the criteria for a 100 percent disability rating, which encompasses total occupational and social impairment, only a few even begin to approximate the impairment required for this maximum disability rating.  For example, the evidence shows that she is emotionally very labile.  It is still not demonstrated to occur with such frequency and intensity as to cause any significant impairment as to her memory or as to orientation as to time and place, or any other criteria for a 100 percent disability rating.  Furthermore, she is not isolated in her community or from others because she continues to have several friends and has had them for many years.  

On the whole, the Veteran's cognitive abilities have remained unimpaired and the evidence does not show that she has had impaired judgment; circumstantial, circumlocutory or stereotyped speech; and speech being intermittently illogical, obscure, or irrelevant; she has never had any significant much less gross impairment in thought processes or communication.  

Further, the evidence otherwise does not demonstrate that she has other unlisted symptoms much less those which are of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.  

Accordingly, even with the consideration of the favorable resolution of doubt, the Board finds that the Veteran's service-connected psychiatric disorder does not more closely approximate a level of disability which warranted a disability evaluation in excess of 70 percent.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

As the preponderance of the evidence was against entitlement to a 100 percent schedular rating for service-connected major depressive disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for PTSD; for a stomach disorder and digestive disorder, claimed as GERD; for DJD of the right foot; for hypertension; and for arthritis of the AC joint of the right shoulder is denied. 

An initial rating in excess of 70 percent for a major depressive disorder is denied.  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


